SIMPSON, Justice.
Petition of Frank J. Lindsay for certiorari to the Court of Appeals to review and revise the judgment of that court in the case of Lindsay v. State of Alabama, 139 So.2d 118.
The Court of Appeals rendered no opinion in this case. Accordingly, there is nothing, for this Court to review, and the motion of the Attorney General to dismiss the petition in this Court is well taken. Espey v. State, 263 Ala. 207, 82 So.2d 270, and cases cited; Sartain v. State, 263 Ala. 39S, 82 So.2d 347.
No Federal question is here presented as prevailed in the case of State v. Parrish, 242 Ala. 7, 5 So.2d 828.
Motion granted and petition dismissed.
LIVINGSTON, C. J., and GOODWYN and COLEMAN, JJ., concur.